MEMO.ENDORSHD Document 224 Filed 02/17/21 Page 1 of1

STAMPUR & ROTH
ATTORNEYS AT LAW

WILLIAM J. STAMPUR 298 BROADWAY, SUITE 800
JAMES ROTH NEW YORK, N.Y. 10007

 

(212) 619-4240
FAX (212) 619-6743

 

February 17, 2021 USDC SDNY
DOCUMENT
By ECF nee
y ELECTRONICALLY FILED
Honorable Andrew L. Carter, Jr. DOC#: : “SATA
United States District Judge DATE FILED: __ Ail“. ———
Southern District of New York
40 Foley Square
New York, NY 10007

Re: United States v. Alan Romero-Granados, et al., 16 Cr. 324 (ALC)
Dear Judge Carter:

I write to respectfully request an adjournment of Mr. Romero-Granados’ sentence
proceeding now scheduled for March 11, 2021, until the week of June 7, 2021, at a date and time

convenient to the Court.

This request is made due to the ongoing COVID-19 pandemic and the need to prepare
thoroughly for sentence.

AUSA Elinor Tarlow has no objection to this request.

Very truly, yours,

  

William J. Stampur
The application is GRANTED. .
Sentencing adjourned to 6/10/21 at 12 p.m.
So Ordered.

(Ante. 7 Crm a

ce: AUSA Elinor Tarlow

17/21

WS/Romero-Granados/Adj Rast

 
